UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1220


In Re:   TERRY JACKSON BENNETT,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (3:04-cr-00315-RJC-1; 3:08-cv-00410-RJC)


Submitted:   April 21, 2011                 Decided:   April 27, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Terry Jackson Bennett, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Terry     Jackson      Bennett   petitions     for     a    writ    of

mandamus, alleging that the district court has unduly delayed

acting on a Federal Rule of Civil Procedure 59 motion that he

filed following the denial of his 28 U.S.C.A. § 2255 (West Supp.

2010) motion.      Bennett seeks an order from this court directing

the   district    court    to   act.   Although   we    find    that    mandamus

relief is not warranted because the delay is not unreasonable,

we deny the mandamus petition without prejudice to the filing of

another mandamus petition if the district court does not act

seasonably.      We grant leave to proceed in forma pauperis.                  We

dispense   with     oral    argument    because   the    facts        and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                               PETITION DENIED




                                       2